 Case 3:16-cv-02256-DRD Document 282 Filed 10/07/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

Confederación Hípica de Puerto Rico;
Inc.; Camarero Racetrack Corp.,

      PLAINTIFFS,                               Civil Action No. 16-2256 (DRD)

              v.

Confederación de Jinetes
Puertorriqueños, Inc.; et als.,

       DEFENDANTS.



                          MOTION FOR RECONSIDERATION

TO THE HONORABLE COURT:

       COMES NOW Plaintiffs, Confederación Hípica de Puerto Rico, Inc.,

(hereinafter, “CHPR”), and Camarero Racetrack Corp., (hereinafter Camarero) by and

through their respective undersigned attorneys, and respectfully state, allege and pray

as follows:

       1.      On September 30, 2019, this Honorable Court entered an Opinion and

Order as well as a Judgment in this case.

       2.      In the Opinion and Order the Court concluded as follows:

       “Court hereby GRANTS Plaintiffs’ Motion for Summary Judgment (Docket
No. 248) as amended by way of Supplemental Motion for Summary Judgment
(Docket No. 272). Thus, Camarero Racetrack Corp. is entitled to the
reimbursement of $200,822.00 in damages, and CHPR is entitled to $196,073.00
in damages as a result of the jockeys’ boycott. Judgment pursuant to the instant
Opinion and Order is to be issued forthwith”.




                                            1 of 4
 Case 3:16-cv-02256-DRD Document 282 Filed 10/07/19 Page 2 of 4




       3.     Plaintiffs move this Honorable Court to reconsider its Judgment and its

Opinion and Order in accordance with Rule 59(e) of Federal Civil Procedure.

       4.     Rule 59(e) of Federal Civil Procedure establishes that, “A motion to alter

or amend a judgment must be filed no later than 28 days after the entry of the

judgment.”

       5.     Rule 59(e) allows a party to direct the district court's attention to newly

discovered material evidence or a manifest error of law or fact and enables the court

to correct its own errors and thus avoid unnecessary appellate procedures. Aybar v.

Crispin-Reyes, 118 F.3d 10 (1st Cir. 1997). (Emphasis added).

       6.     In the Complaint of this case, Plaintiffs alleged violations to The Clayton

Act as codified in 15 U.S.C. § 15, and the Sherman Antitrust Act, 15 U.S.C. § 1.

       7.     Specifically, under Count Three of the Complaint, Plaintiffs alleged that,

Section 4 of the Clayton Act, 15 U.S.C § 15, provides, in part, that “any person who

shall be injured in his business or property by reason of anything forbidden in the

antitrust laws may sue therefor in any district court of the United States in the district in

which the defendant resides or is found or has an agent without respect to the amount

in controversy, and shall recover threefold the damages by him sustained, and the

cost of suit, including a reasonable attorney’s fee.” (Emphasis added).

       8.     Neither the Opinion and Order nor in the Judgment this Court established

that plaintiffs were awarded with threefold of the damages suffered. Said damages are

mandatory, not discretional, in accordance to the terms of the Clayton Act.            Thus,

plaintiffs request from this court that it reconsiders it Opinion and Order as well as its

Judgment and provide Plaintiffs threefold the damages suffered.



                                            2 of 4
 Case 3:16-cv-02256-DRD Document 282 Filed 10/07/19 Page 3 of 4




       9.     Through the proceedings held before this court, plaintiff alleged and

vigorously expressed that Defendant, Confederación de Jinetes Puertorriqueños was

acting with temerity.

       10.    During this case, plaintiff settled their claims against codefendant

Asociación de Jinetes de Puerto Rico and tried to settle in multiple occasions with

Confederación de Jinetes Puertorriqueños but their obstinacy made it impossible.

       11.    Confederación de Jinetes Puertorriqueños acts, omissions, allegations,

motions and expressions made before this court clearly reflect that said party acted with

obstinacy, contumacy and temerity in the handling of this litigation.

       12.    Plaintiffs respectfully requests from this Court that it reconsiders its

Judgment as well as the Opinion and Order and also find that defendants

Confederación de Jinetes Puertorriqueños acted with temerity through the proceedings

held before this court.

       WHEREFORE, Plaintiffs move this Honorable Court to grant the present motion,

reconsider its Judgment as well as the Opinion and Order and award plaintiffs with

threefold the damages sustained by them in accordance with Section 4 of the Clayton

Act, 15 U.S.C § 15; and that it further find that defendant Confederación de Jinetes

Puertorriqueños acted with temerity through the case.

       I hereby certify that, in this same day I filed electronically the foregoing motion

with the Clerk of the Court using the CM/ECF System, which will send notification of

such filing to all parties appearing before this Court.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 7th day of October, 2019.



                                            3 of 4
Case 3:16-cv-02256-DRD Document 282 Filed 10/07/19 Page 4 of 4




                                 ATTORNEYS FOR CHPR

                                 S/ ROBERTO LEFRANC MORALES, ESQ.
                                 USDC-PR #210802
                                 Email: rlm@martilaw.com

                                 MARTINEZ-ALVAREZ, MENENDEZ CORTADA
                                   & LEFRANC ROMERO, PSC
                                 Edif. Centro de Seguros, Ofic. 407
                                 Ave. Ponce de León 701,
                                 San Juan, PR 00907-3248
                                 Tel. (787) 721-1140 x-211
                                 Fax (787) 721-7866

                                 ATTORNEYS FOR CAMARERO

                                 MANUEL PORRO VIZCARRA
                                 LAW OFFICES
                                 382 Escorial Avenue
                                 Urb. Caparra Heights
                                 San Juan, P.R. 00920
                                 Telephone 787-774-8200
                                 Facsimile 787-774-8297


                                 /S/MANUEL PORRO-VIZCARRA
                                 USDC # 207006
                                 Email: mpv@mpvlawpr.com

                                 /S/LUZ YANIX VARGAS-PEREZ
                                 USDC # 221502
                                 Email: lyv@mpvlawpr.com




                                  4 of 4
